Citation Nr: 1422192	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-07 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for lumbar spondylosis (claimed as lumbar spine injury with compressed discs, sciatic nerve hypersensitivity and depression).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  During the pendency of this appeal, the Veteran moved to Oklahoma and the claim was transferred to the RO in Muskogee, Oklahoma.  Most recently, the Veteran has moved back to Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his March 2011 substantive appeal VA Form 9, the Veteran requested a Board hearing, to be held via videoconference.

In October 2013, the Veteran informed the Oklahoma RO that he would be unable to attend his hearing scheduled in October 2013 because he was in Miami, Florida and he did not have the means to travel for the hearing at that time.  He requested that his hearing be rescheduled, and stated that he would make sure that he was available for any future date.

In March 2014, the Veteran was informed that he was scheduled for a video hearing in May 2014 at the Muskogee, Oklahoma RO.  In April 2014, the Veteran wrote in to request that his case be transferred to the RO in Florida.  He stated he had moved to North Miami Beach and would be unable to return to Oklahoma for a hearing.

On remand, the Veteran should be scheduled for a video conference hearing at the St. Petersburg, Florida, RO.  

Accordingly, the case is REMANDED for the following action:

As the Veteran appears to have permanently relocated to Florida, the agency of original jurisdiction should schedule the Veteran for a videoconference hearing before the Board at the St. Petersburg RO in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  Such notice should be sent to the Veteran's current address on file.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

